Citation Nr: 1549293	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include herniated disc L4-L5 and lumbar degenerative disc disease.

2.  Entitlement to service connection for diabetes, to include as due to herbicide exposure.

3.  Entitlement to service connection for a jaw disability. 

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right fourth finger distal phalanx fracture residuals (herein right finger disability).




REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Subsequent to the Statement of the Case (SOC) issued in February 2014, additional documents were submitted by the Veteran's representative in August 2014 and July 2015.  As the Veteran filed his substantive appeal in April 2014, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In addition, it appears that the Veteran's complete personnel file was associated with the Veteran's virtual claims file in August 2015.  While these documents were obtained by VA and waiver of consideration of such documents by the AOJ is not assumed, the Veteran's claims are being remanded and therefore the AOJ will have the opportunity to consider such documents in the first instance.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the issues of entitlement to service connection for a lower back disability, diabetes and a jaw disability, the Veteran's representative submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) in April 2014, in response to a February 2014 SOC.  The Form 9 had the check box requesting a travel board hearing marked.  It was additionally noted on the Form 9 that "[w]e will present additional evidence and argument at the hearing."  As the requested travel board hearing has not been held, remand is required for such.  

With respect to the issue of entitlement to an initial disability rating in excess of 10 percent for a service-connected right finger disability, a June 2011 rating decision granted entitlement to service connection and assigned a 10 percent disability rating, effective November 26, 2010.  In a timely October 2011 Notice of Disagreement (NOD), the Veteran's representative referenced the June 2011 rating decision and stated disagreement "with the rating and [e]ffective date assigned for claim #1.  We wish to appeal."  On the June 2011 rating decision, claim number one was the grant of entitlement to service connection and assignment of a 10 percent disability rating for a service-connected right finger disability.  In a February 2014 rating decision, the AOJ granted an earlier effective date for the grant of entitlement to service connection for the Veteran's right finger disability, assigning November 16, 2010 as the effective date.  The rating decision noted this was a total grant on appeal for the issue of an earlier effective.  The February 2014 rating decision and February 2014 SOC, however, did not address the issue of entitlement to an initial disability rating in excess of 10 percent for a service-connected right finger disability.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105(d) (West 2014).

Finally, the claims file (both physical and virtual) contains documents in Spanish with no accompanying English translation.  Specific documents in need of translation are noted in the remand directives below.  On remand, the AOJ must review the Veteran's claims file and translate the identified documents, and any other pertinent document(s), from Spanish to English.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case regarding the issue of entitlement to an initial disability rating in excess of 10 percent for a service-connected right finger disability.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of this issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

2.  Review the claims file and translate from Spanish to English any pertinent document(s).  Specific documents in need of translation include: three documents labeled Attachment C that appear to be buddy statements (submitted as part of the documents submitted by the Veteran's representative in July 2015), a document labeled Attachment D that appears to be a statement from the Veteran (submitted as part of the documents submitted by the Veteran's representative in August 2014), a private medical record from Rio Grande Medical Group that was received in November 2010 (two copies of this note exist in the claims file, but the other copy is not date stamped), an October 1967 service treatment record that appears to be a Report of Medical History (labeled Historial Médico).

3.  With respect to the issues of entitlement to service connection for a lower back disability, diabetes and a jaw disability, schedule the Veteran for a travel board hearing at the next available opportunity.  Notice of the hearing must be mailed to the Veteran and to his representative.  See April 2014 Form 9.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




